IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

HAROLD A. SALAZAR,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1438

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION and
LION SERVICES, INC.,

      Appellees.

_____________________________/

Opinion filed November 15, 2016.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Harold A. Salazar, pro se, Appellant.

Norman A. Blessing, General Counsel, and Katie E. Sabo, Assistant General
Counsel, Tallahassee, for Appellee Reemployment Assistance Appeals
Commission.




PER CURIAM.

      AFFIRMED.

MAKAR, KELSEY, and WINSOR, JJ., CONCUR.